Citation Nr: 1103452	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinea pedis, claimed as 
foot rash, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran provided testimony before a Decision Review Officer 
(DRO) at the RO in March 2008.  He provided testimony before the 
undersigned Acting Veterans Law Judge at the RO in September 
2008.  Transcripts of both hearings are of record.  

In August 2009, the Board remanded the Veteran's claim for 
additional development.  The case has been returned now for 
further appellate action.  Unfortunately, the requested 
development has not been completed and the claim must be 
remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the August 2009 remand, the Board requested that RO contact 
the Dallas, Texas, VA medical center (VAMC) and obtain any 
treatment records pertaining to the Veteran's tinea pedis for the 
period from 1970 to 1975.  In response to the requests for the 
records sent by the RO, the VAMC submitted duplicate treatment 
records beginning in the 1980s.  Although a negative response was 
requested from the VAMC, there was no response specifically 
regarding the treatment records from 1970 to 1975.  

If VA requests records from a Federal Agency, those efforts must 
continue until the records are obtained or it is reasonably 
certain that the records are unavailable or further efforts would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159 (2010).  Therefore, further attempts to procure the 
requested VAMC treatment records are required.  

Furthermore, if VA concludes that it is reasonably certain they 
do not exist or further efforts to obtain them would be futile, 
VA must provide the claimant with oral or written notice of that 
fact and include notation of such notice in the claims file.  The 
notice must contain the following information:

(i) The identity of the records VA was unable to 
obtain;

(ii) An explanation of the efforts VA made to 
obtain the records;

(iii) A description of any further action VA 
will take regarding the claim, including, but 
not limited to, notice that VA will decide the 
claim based on the evidence of record unless the 
claimant submits the records VA was unable to 
obtain; and

(iv) Notice that the claimant is ultimately 
responsible for providing the evidence.

38 C.F.R. § 3.159(e) (2010).  

If the RO concludes that the requested records do not exist or 
further efforts to obtain them would be futile, the Veteran must 
be provided with the appropriate notice according to 38 C.F.R. 
§ 3.159(e).  

In this case, the Board notes that the VAMC was contacted on two 
different occasions and asked to provide either the 1970 to 1975 
records or to provide a negative reply.  In response, the VAMC 
sent only photocopies of records already in the claims folder, 
but failed to give a negative reply as to the existence of the 
1970 to 1975 records.  The AMC made a formal finding as to the 
unavailability of these records.  However, there is no indication 
that the Veteran was notified by letter of their unavailability, 
as is required in the regulation cited above. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas, Texas, VA medical 
center and obtain any treatment records 
pertaining to the Veteran's tinea pedis for 
the period from 1970 to 1975 and associate 
them with the claims file.  Once again, 
request that the VAMC provide a negative 
response if these records do not exist or are 
otherwise unavailable.  Associate either the 
records or the negative response with the 
claims folder.  

Proper notice must be provided to the Veteran 
of the unavailability of any pertinent 
records in accordance with 38 C.F.R. § 
3.159(e).  A copy of this notification should 
be placed in the claims folder.  

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.


	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


